Citation Nr: 1634774	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  12-17 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel







INTRODUCTION

The Veteran served on active duty from May 1969 to September 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.


FINDING OF FACT

Tinnitus cannot be reasonably disassociated from the Veteran's military services.  


CONCLUSION OF LAW

Tinnitus was incurred in active military service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION


Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

At a June 2010 VA audiology examination, the examiner stated that the Veteran reported an onset of tinnitus symptoms two years earlier.  Therefore, the examiner opined that the claimed tinnitus was not related to service because of its recent onset.  However, in his October 2010 notice of disagreement, the Veteran indicated that he had a history of tinnitus symptoms dating from service to the present.  He stated that he told the VA examiner that the tinnitus had become "more disturbing around 2 years ago."  Accordingly, the Board finds that the June 2010 VA examination is not probative.  Reonal v. Brown, 5 Vet. App. 458 (1993).

A June 2012 medical opinion from a private otolaryngologist links the Veteran's current tinnitus to military service and the acoustic trauma in service that caused the service-connected hearing loss.  

The record establishes that Veteran has a current diagnosis of tinnitus.  There is competent evidence linking tinnitus to service.  Accordingly, service connection for tinnitus is warranted.

ORDER

Service connection for tinnitus is granted.  



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


